Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 1 of 19




                       EXHIBIT
                         G
   Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 2 of 19
                  Midland Police Department



  Incident Case Number: 20-1022-013
      Reporting Agency: Midland Police Department
         Print Date/Time:   11/05/2020 16:44:13



   Disclaimer: The information contained within this report is
reflective of the investigation at the date and time of its printing.




                                                                        Page I
                           Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 3 of 19
       Agency Name                                                                       I NT/INVESTl GATI0 N
                                                                                     IN COE                                                                 Case#
                 Midland Police Department                                                                                                                           20-1 022-013
                                                                                                         REPORT                                             Date I Time Reported
  I    ORI                                                                                                                                                             1012212020 13:35 Thu
  N                            TX1650100                                                                                                                    Last Known Secure
  c
  I
  D
       Location of Incident
                   4719 Bishops Castle Dr, Midland TX
                                                                                          Premise Type
                                                                                                  Residence/home
                                                                                                                                     I   Zone/SECTOR
                                                                                                                                          MPD, P3
                                                                                                                                                            AtFoWld
                                                                                                                                                                       1012212020 13:35 Thu
                                                                                                                                                                       1012212020 13:35 Thu
  E           Crime lncident(s)                                              (Com)                                                                                                          Acttvtty
  N    #1 Terroristic Threat Cause Fear OfImminent Sbi -
                                                                                          Weapon I Tools
                                                                                                                                                                                        I
  T
              PC 22.07(c) MB                                                     M        Entry                               Exit                           I   Security
  D                                                                          (        )
  A    #2
              Crime Incident                                                              Weapon I Tools
                                                                                                                                                                                       I Activity
  T                                                                                       Entry                               Exit                           I Security
  A
       #3
              Crime Incident                                                 (        )   Weapon I Tools                                                                               I Activity
                                                                                          Entry                               Exit                           I Security
 MO

       # of Victims 1          I
                               Type: INDIVIDUAL                                                           Injury: None
              Victim/Business Name (Last, First, Middle)                                               Victim of     DOB                  Race    Se~   Relationship Resident Status    Military
  v     Vl FU.BOB                                                                                      Crime# 0711211968                                To Offender                  Branch/Status
   I                                                                                                     1,        Age 52                  A      M 1RU.2RU                 Resident
  c
  T
       Home Address
                4719 BISHOPS CASTLE DR, Midland, TX 79707-
                                                                                                                                                                 IHome Phone
                                                                                                                                                                                   267-265-6087
  I
  M
       Employer Name/Address                                                                                                                Business Phone                  IMobile Phone
                                                          CHINA AID
       VYR          Make       I  Model            I   Style           I   Color               I    Lie/Lis                                 VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                           R = Reporting Person (if other than victim)
       Type:                                                                                                  Injury:
  0
  T    Code     Name (Last, First, Middle)                                                             Victim of         DOB              Race Sei Relationship Resident Status    Military
  H                                                                                                    Crime #                                     To Offender                  Branch/Status
                                                                                                                        Age
  E
  R
  s
       Home Address                                                                                                                                              IHome Phone


  I
       Employer Name/Address                                                                                                                Business Phone                  IMobile Phone

  N     Type:                                                                                                 Injury:
  v
       Code Name (Last, First, Middle)                                                                 Victim of         DOB              Race Se1 Relationship Resident Status    Military
  0                                                                                                    Crime#                                      To Offender                  Branch/Status
  L                                                                                                                     Age
  v
  E
       Home Address                                                                                                                                              IHomePhone
  D
        Employer Name/Address                                                                                                               Business Phone             IMobile Phone
        I = None     2 = Burned    3 = Counterfeit I Forged 4 = Damaged I V andalized                    5 = Recovered 6 = Seized 7 = Stolen 8 = Unknown
                                          "OJ" = Recovered for Other Jurisdiction)

       r          Status
             Codt Fnnffc       Value         OJ   QTY                            Propertv Deseri1>tion                                         Make/Model                         Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




       Officer/ID#         HEDRICK M f0859J
       Invest ID#          (0)                                                                                                Supervisor                    HEDRICK, M (0859)
Status Complainant Signature                                   I   Case Status
                                                                   Active I Further Investigation         1012612020
                                                                                                                              Case Disposition:
                                                                                                                                                                                       I     Page2
       R_CS11BR                              Printed By: SHERMAN, SHERMAN                                                 Sys#: 193874                                                 1110512020 16:44
                              Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 4 of 19
                                              INCIDENT/INVESTIGATION REPORT
  Midland Police Department
                                                                                                                                     I   Case#   20-1022-013         I
Status    I =None     2 = Bumed          3 = Counterfeit I Forged   4 = Damaged I Vandalized   5 = Recovered   6 = Seized   7 = Stolen &= Unknown
Codes

         IBR Statw            Quantity          Type Measure                     Suspected Type                                      Up to 3 types of activity



 D
 R
 u
 G
 s




         Assisting Officers




         Suspect Hate I Bias Motivated:         NONE (NO BIAS)

                                                                    INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 20-1022-013                                         Midland Police Department
NARRATIVE




R_CS21BR                                                             By: SHERMAN, SHERMAN 11/05/2020 16:44                                                       Page3
                 Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 5 of 19
                                REPORTING OFFICER NARRATIVE               OCA
Midland Police Department                                                                           20-1022-013
   Victim                                   Offense                                             Date I Time Reported
      FU, BOB                                   TERRORISTIC THREAT CAUSE FEAR OF                  Thu 101221202013:35
                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



   On Thursday October 22, 2020 at approximately 1300 hours Bob Fu called in to the City of Midland Police dispatch
   reporting a bomb threat. Chief Herman, Hedrick and Lt. Rackow went to 2204 Cuthbert to meet with Mr. Fu. Upon
   arrival Mr. Fu started showing DC Hedrick a live stream of protesters in front of his house at 4719 Bishops Castle
   saying they were in the street and needed to be arrested. DC Hedrick explained to Mr. Fu of what criminal charges
   they were committing or not committing and we were not going to arrest the protesters for standing in the roadway
   next to the curb as no vehicle traffic was coming nor was any roadway being blocked. Mr. Fu went on to say and try
   to show us a forum that is on an app called Discord. DC Hedrick does not know the name of the forum on the app
   however Mr. Fu has everything on his phone on how to get to th.e exact place where people are talking about Mr. Fu.
   This forum according to Mr. Fu is being run by Mr. Kwak or Gua out of New York. Everyone on this forum has a
   handle or nickname as well as a membership number. The string of comments came on 10-21-20 in this forum on
   this discord app and are in Chinese. The two individuals or nicknames (Wen Zha and Wen Yi) that he is stating are
   posting pictures of explosives and are telling others to come blow up the communist bandit. The picture preceding
   these comments and pictures of "explosives" was a picture of Mr. Fu in communist clothing. The context clues do
   indicate that the communist bandit would be Mr. Fu but there was no direct threat saying to blow up Mr. Fu. The
   pictures that were posted were looked at by Lt. Rackow whom is our Bomb Tech. Lt. Rackow could not discern
   whether these items were actual explosives, a picture off of a brochure, or whose hand they might be in. Mr. Fu
   claims they are mining explosives from China however currently we were not able to confirm any of that from the
   pictures themselves. For pictures of these posts and other details please see Mr. Fu so they can be taken off of his
   phone. At approximately 1614 hours bomb techs Lt. Rackow and Investigator Bullard conducted a bomb sweep of
   4719 Bishops Castle and no indications were given by Investigator Bullards bomb dog.




 Reporting Officer: HEDRJCK. M         Printed By: SHERMAN, SHERMAN   11/05/2020 16:44                                 Page4
 R_CS3NC
                       Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 6 of 19
                                                                 Incident Report Suspect List
Midland Police Department                                                                                                                    OCA:      20-1022-013


    Name (Last, First, Middle)                                          Also Known As                                      Home Address
1     ZHA, WEN
    Business Address


      DOB              Age         Race      Sex      Eth       Hgt     Wgt          Hair         Eye       Skin           Driver's License I State.

            II
     Scars, Marks, Tattoos, or other distinguishing features




    Reported Suspect Detail               Suspect Age                 Race     Sex          Eth                            Weight                      SSN

    Weapon, Type         Feature                                      Model                                          Caliber        Dir of Travel
                                                                                                                                    Mode of Travel
    YehYr/Make/Model                            Ors     Style                 Color                                                  VIN


    Notes                                                                                                 Physical Char



    Name (Last, First, Middle)                                          Also Known As                                      Home Address
2
      YI, WEN
    Business Address


      OOB              Age         Race      Sex      Eth       Hgt     Wgt          Hair         Eye       Skin           Driver's License I State.
            11
     Scars, Marks, Tattoos, or other distinguishing features




    Reported Suspect Detail               Suspect Age                 Race     Sex          Eth                            Weight                      SSN

    Weapon, Type         Feature                                      Model                                          Caliber        Dir of Travel
                                                                                                                                    Mode of Travel
    Yeh Yr/Make/Model                           Ors     Style                 Color                                                  VIN


    Notes                                                                                                 Physical Char




R_CS81BR                                                    Printed By: SHERMAN, SHERMAN                11/0512020 16:44                                             Page 5
                  Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 7 of 19
                                    Midland Police Department
                                    INCIDENT REPORT
                      Official Law E nforcement Report - Unauthorized Dissemination is Prohibited
                 Incident Type: Threat I Bomb                                    Result Type: Actual
                 Agency Incident ID:          2010-09511                            BATS ID: 1361339
                 Investigation Title:          Terroristic lbreat


Incident Date/Time/Location         ~~~~~~~~~~~~~~~~~~~ -~~~~~~~~~




Status
Investigation Inactive/Suspended
Start Date/Time
10/21/2020 16:16 Wednesday
Address
4719 Bishops Castle Drive
C::ity/Stat~ip                                                                      Count}'
Midland, TX 79705                                                                   Midland County


Investigator Information
Name                                    Phone                                                 Email
BRIAN RACKOW                            432-230-7568

Title                                   Badge Number
Bomb Commander                          0766
Property Use or Target Information
Type                                          Subt}'pe                                             Status
Residential                                   Other                                                Vacant And Secured




                      This report may not be disseminated outside your agency without permission from the originating   Page:
                                                                  agency.
                                                        Law Enforcement Sensitive
                 Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 8 of 19
                                   Midland Police Department
                                               INCIDENT REPORT
                    Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                Incident Type: Threat I Bomb                                    Result Type: Actual
                Agency Incident ID:          2010-09511                            BATS ID: 1361339
                Investigation Title:          Terroristic Threat


Scene Details


Miscellaneous Information

                                                                                                     Threats
                                                                                                     Notice to Media

Latitude                                       Longitude
32.042050                                      -102.106088




                     This report may not be disseminated outside your agency without permission from the originating   Page:   2
                                                                 agency.
                                                       Law Enforcement Sensitive
                  Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 9 of 19
                                    Midland Police Department
                                    INCIDENT REPORT
                    Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
              Incident Type: Threat I Bomb                                      Result Type: Actual
              Agency Incident ID:            2010-09511                            BATS ID: 1361339
              Investigation Title:            Terroristic Threat


Attachments

Filename                                 Description                                                                   Date
4719 BISHOP.pdf                                                                                                        10/22/2020




                                  No image specified




                     This report may not be disseminated outside your agency without permission from the originating   Page:   3
                                                                 agency.
                                                       Law Enforcement Sensitive
                  Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 10 of 19
                                    Midland Police Department
                                     INCIDENT REPORT
                         Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                 Incident Type: Threat I Bomb                                        Result Type: Actual
                 Agency Incident ID:              2010-09511                             BATS ID: 1361339
                  Investigation Title:             Terroristic Threat


IMG 0420.PNG                                                                                                                10/22/2020
 9:23,,


 <
                 Mike

          Text Messa<Je
          Todety 8 47 AM
          l4   ..... .._ .. _ __




                                   1




                          This report may not be disseminated outside your agency without permission from the originating   Page:   4
                                                                      agency.
                                                            Law Enforcement Se.nsitive
                             Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 11 of 19
                                               Midland Police Department
                                                INCIDENT REPORT
                                  Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                             Incident Type: Threat I Bomb                                     Result Type: Actual
                             Agency Incident ID:               2010-09511                         BATS ID: 1361339
                             Investigation Title:              Terroristic Threat


IMG 0421.PNG                                                                                                                         10/22/2020
     07:50                                     .... in .



      •                                               0

I                                                          I




                                 g:       TOl'U1 Oi1 S:S7 AM

                                 ~1-f    n~•"
                 1 C                                  v
    ...
          -
          ••
               ($'..   ) •




                                   This report may not be disseminated outside your agency without permission from the originating   Page:   5
                                                                               agency.
                                                                      Law Enforcement Sensitive
                          Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 12 of 19
                                            Midland Police Department
                                             INCIDENT REPORT
                                  Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                          Incident Type: Threat I Bomb                                        Result Type: Actual
                          Agency Incident ID:                 2010-09511                         BATS ID: 1361339
                          Investigation Title:                Terroristic Threat


IMG 0422.PNG                                                                                                                         10/22/2020
  07;42                                       ... LfE • •


                   (~     l (# ~ *~··-               0
                         (~
               ~~·l'!)-fltg
                              )   • • ~1f)~~
                                                          I




                                  ~       Tod.t1<t' S:S7 AM
                                  ~n:     11~9111


               l   {,;                                v



      -   ••




                                   This report may not be disseminated outside your agency without permission from the originating   Page:   6
                                                                               agency.
                                                                     Law Enforcement Sensitive
                         Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 13 of 19
                                           Midland Police Department
                                            INCIDENT REPORT
                                Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                         Incident Type: Threat I Bomb                                       Result Type: Actual
                         Agency Incident ID:               2010-09511                          BATS ID: 1361339
                         Investigation Title:              Terroristic Threat


IMG 0423.PNG                                                                                                                       10/22/2020
  07:51                                      d LTt •


                                 $HC ~t.: .        0
                                  -!¥-Mf•
                9C$. (lt}
                ~117      ittllfliOiltrU!H
                  TOdiir • S11 AA\
                                                       I
        ll!li
                . .
                tt-J~•~st•m.-~1
                ~·-J.li
                  T~~··S12AM
                               SJ@


         &U!n ~       ttttt-Jttt!t f!U
        MD<$Ctft) #4401 • ·~ fltjf1~l ·
         • • • •1~2i!J12l~ 511
        ~·      2~~fltJ~~~AHS•n~~
        3R •      ! ;'.X:~ I ~ik~fi !
        https://cdn d sc01dapp com/
        attachments/
        758885703525728277/765560224609
        S99558/80b_14 png

          •


                                                   v
          ~ot!.    JAM




          -
 • • • ·~ A Ur-0 ii l}llll!C


          ••                                       e




                                 This report may not be disseminated outside your agency without permission from the originating   Page:   7
                                                                             agency.
                                                                   Law Enforcement Sensitive
                  Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 14 of 19
                                    Midland Police Department
                                     INCIDENT REPORT
                       Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                 Incident Type: Threat I Bomb                                       Result Type: Actual
                 Agency Incident ID:             2010-09511                             BATS ID: 1361339
                  Investigation Title:            Terroristic Threat


IMG 0424.PNG                                                                                                                10/22/2020




 EC~J$• • ."    ·. ·    )(~sss2




    •                    •

            Open Voice ChMW1ol



 VOtctSITTllfGS - - - - - -




                        This report may not be d isseminated o utside your agency without permission from the originating   Page:   8
                                                                     agency.
                                                           Law Enforcement Sensitive
                   Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 15 of 19
                                     Midland Police Department
                                      INCIDENT REPORT
                         Official Law Enforcement Report - Unauthorized Dissemination is P rohibited
                  Incident Type: Threat I Bomb                                      Result Type: Actual
                  Agency Incident ID:            201 0-095 11                           BATS ID: 1361339
                   Investigation Title:           Terroristic Threat


IMG 0425.PNG                                                                                                               10/22/2020
                                     .. uc • ;

 <
                  Mike
      Fwd:
      Urgent memo{October
      21, 2020): Bomb threat
      with images from early
      morning at Guo's Media
      chat/recruit platform for
      mobilizing his followers
      to come to Midland TX to
      besiege my home:

      I am only screenshot a
      few images from 5:12am
      this morning as shown
      below Guo's leaders are
      still actively post posters
      almost every 15 minutes
      calling followers to Mid-
      land Texas for campaign

  •

             •


                         This report may not be disseminated outside your agency without permission from the originating   Page:   9
                                                                     agency.
                                                           Law Enforcement Sensit ive
                 Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 16 of 19
                                   Midland Police Department
                                    INCIDENT REPORT
                        Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                 Incident Type: Threat I Bomb                                      Result Type: Actual
                 Agency Incident ID:             2010-09511                           BATS ID: 1361339
                 Investigation Title:            Terroristic Threat


IMG 0426.PNG                                                                                                              10/22/2020
                                    ,,   LT{ -




 <
                 Mike

     I am only screenshot a
     few images from 5:12am
     this morning as shown
     below Guo's leaders are
     still actively post posters
     almost every 15 minutes
     calling followers to Mid-
     land Texas for campaign
     of Ntaking down CCP"
     with angry fist toward my
     deformed photo and my
     name Bob Fu(images
     below) . Then from
     around 5:57am images
     of special kind of dyna-
     mite were posted by one
     of Guo's followers on the
     chat room
 8     Q     Te t Message

            •     ·9




                        This report may not be disseminated outside your agency without permission from the originating   Page:   10
                                                                    agency.
                                                          Law Enforcement Sensitive
                Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 17 of 19
                                  Midland Police Department
                                   INCIDENT REPORT
                       Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                Incident Type: Threat I Bomb                                      Result Type: Actual
                Agency Incident ID:             2010-09511                           BATS ID: 1361339
                Investigation Title:            Terroristic Threat


IMO 0427.PNG                                                                                                             10/22/2020
                                   .. lrt • >

 <
                Mike
     chat room
     posted by a guy named
     EC~~ , )(~
     #5582(His ID number at
     VOG media room) . The
     images were posted with
     the text message urging
     "GO, BOMB CCP BAN-
     DIT/THIEF." That mes-
     sages continue to ap-
     pear in the platform now.
     You can see these ongo-
     ing posts and images
     here: bll~/l
     d scord.com/iovitel
     ZhGK3FA
     You may need to register
     at Discord app




                       This report may not be disseminated outside your agency without permission from the originating   Page:   11
                                                                   agency.
                                                         Law Enforcement Sensitive
                 Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 18 of 19
                                   Midland Police Department
                                                INCIDENT REPORT
                      Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
                 Incident Type: Threat I Bomb                                    Result Type: Actual
                 Agency Incident ID:           2010-09511                           BATS ID: 1361339
                 Investigation Title:          Terroristic Threat


Narrative(s)

Title                                                                 Author
Narrative                                                             BRIAN RACKOW
                                                                      4322307568
                                                                      brian0766@me.com
Description


Explosive K9 sweep of outside residential home at 4719 Bishops Castle at the direction of Chief Herman.
Sweep conducted by Lt Brian Rackow and DA Investigator Kevin Bullard. No indication of explosives were
given by the K9 unit. Backyard was not checked due to it being secured from the inside.




                      This report may not be disseminated outside your agency without permission from the originating   Page:   12
                                                                  agency.
                                                        Law Enforcement Sensitive
             Case 7:20-cv-00257-DC Document 33-7 Filed 12/31/20 Page 19 of 19
                               Midland Police Department
                                INCIDENT REPORT
                 Official Law Enforcement Report - Unauthorized Dissemination is Prohibited
            Incident Type: Threat I Bomb                                         Result Type: Actual
            Agency Incident ID:               2010-09511                            BATS ID: 1361339
             Investigation Title:             Terroristic Threat




                                        This section intentionally left blank




Bomb Commander - RACKOW, BRIAN                                                                              Date



Approving Official                                                                                          Date




                     This report may not be disseminated o utside your agency without permission from the originating   Page:   13
                                                                  agency.
                                                       Law Enforcement Sensitive
